Title: To John Adams from Jabez Bowen, 28 April 1789
From: Bowen, Jabez
To: Adams, John


          
            Sir,
            Providence April 28th. 1789
          
          In Examining the Debates in the Lower House of Congress I find Melasses mentioned as Charged with a Duty on Importation of six Cents. which sum in my opinion is much to high.
          Before the Revolution I was largely concern’d in Navigation, at which time Melasses paid a Duty of 3d pr Gallon, but it was found impossible with all the British severity with Americans that knew

the whole Business of Running for waiters &c to Collect the Duties. and the Dealers in it could generally compound for about one Dollar pr Hhd.
          you are sensible Sir that Melasses is a Raw material in respect to the Numerous Distilleries of New England. if it is the intention of Congress to Discourage that Branch of Manufactury they may continue the 6 Cents on as the Duty if not it must be lowerd to 2. The Demand for our Rum will always continue on the Coast of Africa. a sensible Chief that had been Educated in England observed to one of our Captains when on the Coast that Northen Rum was the Madeira Wine of Africa. other spirits left them with the head ake &c. this always in high Spirits after a Frolick. large quantities have been carrid round the Cape of Good hope. and the Balltick has lately opened a New markett. &c, when it is also considerd that Melasses is used with us in N-England as a Necessary of Life by the midling and poorer Classes it will be found to give Universal dissatisfaction, and will have a verry great tendancy to alienate the affections of our hardy Yeomany from the New Government, which I wish may be put in motion in so gentle a manner that the most Violent opposers shall not be able to find fault with, I am afraid it will have a verry unfavourable effect in the politicks of this State in particular as we Import more Melasses that any other Massachusetts Excepted, you doubtless will hear from some of your Boston Salem & Newbury Friends on the Subject.
          The Collection of a Revenue in all Governments seems to be the most nice and Critical part of it, and except it be done in such a manner as will give tolerable satisfaction, the end of Society will not be answered—and if we consider the oposition that has been made to the Federal Constitution—and the many Prophetick sayings of the Antis, I hope & Trust that every step will be taken to Conciliate the People. yet so as to have a good Government, by which Life Liberty & Property will be secured and Defended.
          I am sensible that it will be observed that their is a great difference between paying a Duty to support a Free Government which protects and defends our persons & properties and paying money to be spent by Luxurious Revenue Officers appointed from a far Country &c. but all this will not make it politick to keep the Duty too high. I dont see any clause in the Debats for a Debenture on Exporting the Rum out of the States. if one is not allowed West India Rum will be soald at foreign marketts Cheaper to ours can.
          The Artilce of Teas will bare to be raised verry considerably to make

            up for lowering the Duty on Melasses Before the Revolution our Bohea Tea Cost us about 4/10 pr lb. our Green 28/. we now Buye the Bohea at 2/3 and the Green at 14/. indeed Bohea Tea is so Cheap that the Country people hardly think it reputable to Purchase or use it.
          I hope it will be in the power of Congress to give our General Assembly a Remonstrance on their obstinately refusing to comply with the Recommendations of the Convention & Congress &c. The Assembly will be together only one Week.
          I hope and Trust your Excellency will excuse my troubling you with this long Epistle. I can only say it is intended for the good of a Country That I have Risqued my all to Defend and protect. and I doubt not we shall be carrid to an Exalted pitch of Glory & Fame. with Every sentiment of Esteem I Remain Your Excellency Most Obedt. & verry Humb. servt.
          
            Jabez Bowen
          
        